779 N.W.2d 497 (2010)
Gary TYSON, Plaintiff-Appellant,
v.
UNIVERSITY OF MICHIGAN BOARD OF REGENTS, Defendant-Appellee.
Docket No. 139897. COA No. 285068.
Supreme Court of Michigan.
March 24, 2010.


*498 Order
On order of the Court, the application for leave to appeal the September 22, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., and HATHAWAY, J., would grant leave to appeal.